 



EXHIBIT 10.44
SETTLEMENT AGREEMENT
     This Settlement Agreement (together with all appendices, exhibits,
schedules and attachments hereto, the “Agreement” or “Settlement”), dated
March 6, 2007, is made by and among Rewards Network Inc., Rewards Network
Establishment Services Inc., Rewards Network Services Inc., and RTR Funding LLC
(collectively, “Rewards Network”), on the one hand, and Bistro Executive, Inc.,
dba Tournesol; Patrice Lambert; Westward Beach Restaurant Holdings, LLC,
formerly dba The Gray Whale; Thomas Averna; Minibar, Inc., dba Minibar Lounge;
and Rebekah Barrow, all suing individually and as the “Representative
Plaintiffs,” subject to judicial approval, on behalf of the Class as defined in
Part B, Paragraph 5, on the other hand. Rewards Network and the Representative
Plaintiffs are the “Settling Parties” or “Parties.” This Agreement supersedes
the Initial Settlement Agreement dated December 21, 2006, and is intended to
fully, finally, and forever compromise, resolve, discharge, and settle the
Released Claims subject to the terms and conditions set forth below.
A. SETTLING PARTIES’ CLAIMS AND RECITALS
     1. On May 25, 2004, a class action was filed in the Los Angeles County
Superior Court, No. BC316029, against Rewards Network. The Complaint alleged
that Rewards Network violated California Usury Laws (Cal. Const. Art. XV §1) and
California’s Unfair Business Practices Act (Cal. Bus. & Prof. Code §17200 et
seq.). The Complaint sought equitable relief, restitution, and treble damages.
     2. On June 25, 2004, Rewards Network removed the case to the United States
District Court for the Central District of California (the “Court”). The caption
of the case reads Bistro Executive, Inc., dba Tournesol, et al. v. Rewards
Network Inc., et al., Case No. CV-04-4640-CBM (MCx).

 



--------------------------------------------------------------------------------



 



     3. On October 11, 2005, the Court entered an order certifying two classes:
a Restaurant Class and a Guarantor Class. The “Restaurant Class” included all
California merchants which, from May 25, 2000, to the filing of the Complaint on
May 25, 2004, participated in Rewards Network’s Cash Advance Program and which
took a cash advance from Rewards Network pursuant to the terms of the Old
Form Cash Advance Contracts. The “Guarantor Class” included all persons who,
from May 25, 2000, to the filing of the Complaint on May 25, 2004, guaranteed
payment of interest and principal on cash advances pursuant to the Old Form Cash
Advance Contracts.
     4. On July 20, 2006, the Court entered an order granting the Representative
Plaintiffs partial summary judgment (the “Summary Judgment Order”), concluding
in part that the business transactions at issue were “loans” based on an
application of the doctrine of judicial estoppel. On August 23, 2006, the Court
granted Rewards Network’s motion to certify an interlocutory appeal pursuant to
28 U.S.C. § 1292(b). On October 16, 2006, the United States Court of Appeals for
the Ninth Circuit granted Rewards Network’s petition for interlocutory appeal,
and the appeal is currently pending in the Ninth Circuit.
     5. Over the past two and a half years, Class Counsel have conducted an
investigation of the facts, including reviews of Rewards Network’s relevant
documents and depositions of Rewards Network’s representatives, and analyzed the
relevant legal issues. Although the Representative Plaintiffs and Class Counsel
believe that the claims asserted in the Complaint have merit, they have examined
the benefits to be obtained under the Settlement compared to the costs, risks,
and delays associated with the continued litigation of these claims, including
the uncertainty of the outcome of the pending appeal in the United States Court
of Appeals for the Ninth Circuit. The factors considered include the following:

2



--------------------------------------------------------------------------------



 



          (a) In imposing liability in its Summary Judgment Order, the Court
relied in part on judicial estoppel and consequently did not consider Rewards
Network’s evidence or argument on the element of whether the transactions at
issue were “loans”;
          (b) The basis of the Court’s Summary Judgment Order is subject to
uncertainty upon appeal or reconsideration;
          (c) There is authority for the proposition that calling a transaction
a “loan” does not make it a loan for usury purposes and that usury depends upon
the overall economic substance of the transaction;
          (d) A New York state court found that certain Rewards Network cash
advance agreements, which Rewards Network contends are substantially similar to
those at issue in this Action, are not loans. Transmedia Restaurant Co. v. 33 E.
61st Street Restaurant Corp., 710 N.Y.S.2d 756, 760 (N.Y. App. Div. 2000);
          (e) Rewards Network has raised both defenses and setoff claims with
respect to the promotional and marketing services that it alleges to have
provided to the Class Members;
          (f) Any award of treble damages is uncertain and would have been
subject to the Court’s discretion after an examination of all of Rewards
Network’s defenses and the facts and circumstances of the transactions;
          (g) In November 2003 and again in October 2004, Rewards Network made
changes to its standard form cash advance agreement that together (i) clarified
and expressly recognized that Rewards Network’s promotional and marketing
efforts are part of the consideration received by participating merchants in the
transactions, and (ii) eliminated certain provisions of the prior agreements
cited by the Court in its Summary Judgment Order; and

3



--------------------------------------------------------------------------------



 



          (h) The October 2004 form and all forms of cash advance agreements
used by Rewards Network thereafter contain a choice-of-law provision selecting
Illinois law, which does not permit civil usury claims for commercial
transactions.
     6. The Representative Plaintiffs were exposed to the risks and burdens
attendant to pursuing this Action as a class action, as well as exposure to
counterclaims asserted by Rewards Network, which sought collection of amounts
alleged to be due and owing, as well as attorneys’ fees.
     7. The Representative Plaintiffs and Class Counsel believe that, in
consideration of all the circumstances and as a consequence of vigorous and
extensive arms-length settlement negotiations, the Settlement embodied in this
Agreement is fair, reasonable, adequate, and in the best interests of the Class.
     8. Rewards Network has vigorously denied, and continues to deny, all
liability with respect to any and all of the facts or claims alleged in the
Complaint or other actions, denies that it engaged in any wrongdoing, denies
that it acted improperly in any way, and denies any liability to the
Representative Plaintiffs, to the Class, or to any third party. Rewards Network
nevertheless desires to settle the Action on the terms and conditions set forth
in this Agreement solely for the purpose of avoiding the burden, expense, risk,
and uncertainty of continuing the proceedings in the Action, and for the purpose
of putting to rest all controversies among the Parties.
     9. In no event is this Agreement to be construed as, or is to be deemed
evidence of, an admission or concession on the part of Rewards Network or
Released Parties (as defined herein) with respect to any claim by the
Representative Plaintiffs including, without limitation, whether cash advanced
pursuant to Rewards Network’s Cash Advance Program constituted a

4



--------------------------------------------------------------------------------



 



“loan,” or with respect to any assertion of fault, liability, wrongdoing,
damage, or the propriety of class certification of the Class if the Action were
to be litigated rather than settled.
     10. In no event is this Agreement to be construed as, or is to be deemed
evidence of, an admission or concession on the part of the Representative
Plaintiffs or any Class Member as to the viability, efficacy, or sufficiency of
any defense, setoff claim, or counterclaim that Rewards Network has asserted or
could assert if the Action were to be litigated rather than settled.
     11. The Settling Parties intend that the proposed settlement embodied in
this Agreement resolves all claims and disputes between the Representative
Plaintiffs, the Class Members, Rewards Network, and all Released Parties with
respect to the Released Claims.
B. DEFINITIONS
     In addition to the terms defined elsewhere in this Agreement, for purposes
of this Agreement and all its Appendices or Exhibits, the following terms shall
have the meanings as set forth below.
     1. “Action” means the lawsuit filed by the Representative Plaintiffs in the
Los Angeles County Superior Court, which was removed to the United States
District Court for the Central District of California (the “Court”), and is now
captioned Bistro Executive, Inc., dba Tournesol, et al. v. Rewards Network Inc.,
et al., Case No. CV-04-4640-CBM (MCx).
     2. “Administration” or “Administration Costs” means the act of, and the
costs associated with, administering the settlement, including, but not limited
to, processing claims, processing returned and/or undeliverable mail, responding
to class member inquiries, distributing payments and airline mileage awards to
Class Members, preparing and disseminating reports about administrative issues,
maintaining a web site devoted to the Action, and post-distribution settlement
administration and related activities.

5



--------------------------------------------------------------------------------



 



     3. “Administrator” means Rust Consulting, Inc., the independent third party
administrator to be hired by Rewards Network to handle in good faith all or
parts of the Notice and Administration.
     4. “Cash Advance Program” means the program whereby Rewards Network
advanced cash to participating merchants in exchange for credits to be redeemed
by Rewards Network members when they dined at the participating merchants’
restaurants (as such program was operated from May 25, 2000 through December 31,
2004 under the Old Form Cash Advance Contracts).
     5. The “Class” or “Settlement Class” means the following:
          (a) All California merchants which, from May 25, 2000 through
December 31, 2004, participated in Rewards Network’s Cash Advance Program and
received a cash advance from Rewards Network pursuant to the terms of any Old
Form Cash Advance Contract.
          (b) All persons who, from May 25, 2000 through December 31, 2004,
guaranteed a Merchant Class Member’s obligations under any Old Form Cash Advance
Contract.
     6. “Class Members,” “Members of the Class,” or “Settlement Class Members,”
as the context may require, means all persons or entities that are included in
the Class definition in Part B, Paragraph 5 above, but does not include:
          (a) Persons or entities with claims based exclusively upon cash
advances made by Rewards Network prior to May 25, 2000.
          (b) Any persons or entity that previously opted out of the class in
this Action.
          (c) Persons or entities that validly and timely elect exclusion from
the Settlement Class pursuant to Fed. R. Civ. P. 23 and under the conditions and
procedures as

6



--------------------------------------------------------------------------------



 



           determined by the Court and described in any Notice of the settlement
of the Action as set forth in Part F, Paragraph 2.
     7. “Class Counsel” means the following:

     
Kenneth R. Chiate, Esq.
Daniel L. Brockett, Esq.
Quinn Emanuel Urquhart
Oliver & Hedges, LLP
865 South Figueora Street, 10th Floor
Los Angeles, CA 90017
Phone: 213-443-3000
Fax: 213-443-3100
  Anat Levy, Esq.
Anat Levy & Associates, P.C.
8840 Wilshire Blvd., Third Floor
Beverly Hills, CA 90211
Phone: 310 -358-3138
Fax: 310-358-3104

     8. The “Class Period” means May 25, 2000 through December 31, 2004.
     9. “Class Representatives” means the individually named Plaintiffs in this
Action who have been determined by the Court to adequately represent the
interests of the Class Members.
     10. “Complete Settlement Approval” means the date on which all appeals
related to the Final Order of the Settlement are resolved, or 31 days after the
Final Order if no appeal is commenced.
     11. “Eligible Base Amount” means the total amount Rewards Network received
from or on behalf of a Class Member through December 31, 2006 in excess of the
total amount Rewards Network advanced to that Class Member under all Old
Form Cash Advance Contracts. In calculating the Eligible Base Amount for any
given Class Member, all advances by Rewards Network to or on behalf of the Class
Member and all amounts received by Rewards Network (including from any
collection action) under all applicable Old Form Cash Advance Contracts shall be
netted against each other.

7



--------------------------------------------------------------------------------



 



     12. “Final Order” means the Final Order of Judgment and Dismissal to be
entered at the Final Approval Hearing if the Court grants final approval to this
Settlement as proposed on behalf of the Class, substantially in the form of
Exhibit B.
     13. “Merchant Account” means that Rewards Network account with a unique
identifying account number used in the ordinary course of business by Rewards
Network to identify the restaurant or merchant that received cash advances under
Old Form Cash Advance Contracts.
     14. “Merchant Class Member” means any merchant described in Paragraph 5(a)
above.
     15. “Notice” means the notice to the members of the Class as approved by
the Court in the Preliminary Approval Order.
     16. “Notice Costs” means the entire cost of providing the notice of the
settlement to all Class Members ordered by the Court.
     17. “Old Form Cash Advance Contract” means the pre-October 2004 form of
contract used by Rewards Network in its Cash Advance Program in California and
executed by or on behalf of Class Members during the period May 25, 2000 through
December 31, 2004.
     18. “Preliminary Approval Order” means the order to be entered if the Court
grants preliminary approval of this Agreement and certifies the Class for
settlement purposes only, substantially in the form attached as Exhibit A.
     19. (a) Subject to Paragraph 19(b) of this Part B, “Released Claims” means
any claims, Unknown Claims, demands, obligations, actions, causes of action,
suits, cross-claims, matters, issues, liens, liabilities, costs, and expenses of
any nature by the Settlement Class Members against the Released Parties arising
out of, or in connection with, or in any way related

8



--------------------------------------------------------------------------------



 



to any Rewards Network cash advance program. This includes any claim related to
activity engaged in or any services performed directly or indirectly in
connection with any cash advance transaction, whether for damages, punitive
damages, exemplary damages, treble damages, penalties, restitution,
disgorgement, or any declaratory, injunctive or any other equitable relief of
any kind, whether based on any federal or state statute, regulation or common
law theory (specifically including, but not limited to, any claim asserting that
any cash advance transaction violated usury laws or constituted any unfair or
deceptive trade or business practice or violation of the California Business &
Professions Code).
          (b) “Released Claims” do not include (i) any claim to enforce this
Agreement; or (ii) any claim by a Class Member against Rewards Network based on
any contract entered after December 31, 2006. In the event Rewards Network
brings any claim against a Class Member for amounts Rewards Network advanced
under any Old Form Cash Advance Contract, or for any amounts under any cash
advance contract entered into from October 1, 2004, through December 31, 2006,
that is not an Old Form Cash Advance Contract, then the Class Member may raise
any claim, defense, counterclaim, or cross-claim, except for a claim or claims
asserting that the transaction violated usury laws or constituted any unfair or
deceptive trade or business practice or violation of the California Business &
Professions Code.
     20. “Released Parties” means, collectively, Rewards Network Inc., Rewards
Network Establishment Services Inc., Rewards Network Services Inc. and RTR
Funding LLC, and (a) any and all of their respective past, present and future
parent companies, subsidiaries, divisions, affiliates, predecessors, successors,
and assigns; (b) the respective present and former general partners, limited
partners, principals, members, directors, and their attorneys, officers,
employees, stockholders, owners, agents, subrogees, heirs, executors,
representatives,

9



--------------------------------------------------------------------------------



 



administrators, trustees, transferees, and assigns of any of them; and (c) all
persons or entities acting on behalf or at the direction of any of the
foregoing.
     21. “Unknown Claims” means all claims arising out of facts relating to any
matter covered by the Released Claims, which in the future are or may be found
to be other than or different from the facts now believed to be true, so that
each person or entity so affected shall be deemed to have expressly waived all
of the rights and benefits of any provision of the law, either state or federal,
providing that a general release does not extend to claims which the creditor
does not know or suspect to exist in his or her favor at the time of executing
the release, which if known by him or her must have materially affected his or
her settlement with the debtor, including without limitation Section 1542 of the
California Civil Code, which reads as follows:
Section 1542. General Release: extent. A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.
All persons or entities providing releases under this Agreement, including all
Class Members, upon Complete Settlement Approval shall be deemed to have, and by
operation of the Final Order shall have, waived any and all provisions, rights
or benefits conferred by Section 1542 of the California Civil Code or any
comparable law of any state or territory of the United States, or principle of
common law, which is similar, comparable or equivalent to Section 1542 of the
California Civil Code with respect to the Released Claims. All persons or
entities providing releases under this Agreement may hereafter discover facts
other than or different from those which he, she or it now knows or believes to
be true with respect to the subject matter of the Released Claims, but such
person or entity, upon Complete Settlement Approval, shall be deemed to have,
and by operation of the Final Order in the Action shall have, fully, finally,
and forever settled and released any and all such claims, known or unknown,
suspected or

10



--------------------------------------------------------------------------------



 



unsuspected, contingent or non-contingent, whether or not concealed or hidden,
which now exist, or heretofore have existed upon any theory of law or equity now
existing or coming into existence in the future, including conduct which is
negligent, intentional, with or without malice, or a breach of any duty, law or
rule, without regard to the subsequent discovery or existence of such different
or additional facts.
C. CERTIFICATION OF CLASS FOR SETTLEMENT PURPOSES ONLY
     1. For settlement purposes only, the Parties agree that, as part of the
Preliminary Approval Order (as defined herein), the Court should make
preliminary findings and enter an order granting provisional certification of
the Settlement Class subject to final findings and certification in the Final
Order, and appointing Class Counsel and Class Representatives of the Settlement
Class. For settlement purposes only, the Settlement Class is certified pursuant
to Rules 23(b)(2) and 23(b)(3) of the Federal Rules of Civil Procedure. Rewards
Network does not consent to certification of the Settlement Class for any
purpose other than to effectuate the settlement of the Action. If this Agreement
is not approved by the Court or is terminated pursuant to its terms for any
other reason, or is disapproved in a final order by a court of competent
jurisdiction, the Parties shall be restored to the status quo ante as more
specifically set forth in Part K.
D. SETTLEMENT CONSIDERATION AND ECONOMIC RELIEF
     1. For all Class Members that as of the date of this Agreement no longer
participate in any Rewards Network cash advance program, and without requiring
them to submit a Claim Form, Rewards Network will forego and will not enforce
any rights to receive sums over and above the cash advanced by Rewards Network
pursuant to the Class Members’ Old Form Cash Advance Contracts. In making this
calculation, all advances by Rewards Network to or on behalf of the Class Member
and all amounts received by Rewards Network (including from any

11



--------------------------------------------------------------------------------



 



collection action) under all applicable Old Form Cash Advance Contracts shall be
netted against each other. The Settling Parties estimate that there are
approximately $32 million in such uncollected amounts.
     2. In addition, each Merchant Class Member that submits (or is deemed to
have submitted) a Valid Claim Form (as defined in Part J, Paragraph 2) will be
entitled to a payment in an amount equal to 35% of the Eligible Base Amount
subject to the conditions set forth below. The Settling Parties estimate that
the value to the Class from such payments is between $26.6 million and $28
million. Eligible Merchant Class Members that submit Valid Claim Forms (subject
to the provisions for handling challenged or Denied Claims as described in
Part J below), will receive compensation as follows:
          (a) Three equal installments, with the first installment to be made no
later than 45 days after the approval of valid claims under Part J below, and no
later than 45 days after the resolution of disputed claims under Part J below;
the second installment to be made in July 2008; and the third installment to be
made in January 2009.
          (b) For each installment described in Part D, Paragraph 2(a) above,
amounts up to $8,000 will be paid 50% in cash and 50% in airline miles, based on
a retail value of $0.04 per mile. For example, the first $8,000 will be paid
with $4,000 in cash and with $4,000 worth of airline miles (100,000 miles). If
any installment exceeds $8,000, the compensation will be $4,000 worth of airline
miles with the balance paid entirely in cash. For instance, if Rewards Network
advanced cash to a Merchant Class Member during the Class Period and
subsequently received back the full amount advanced, plus $102,858, the Merchant
Class Member that files a Valid Claim Form would receive 35% of that amount
($36,000) payable in three installments of $12,000 as follows: year one - $8,000
in cash plus $4,000 worth of airline miles; year two -

12



--------------------------------------------------------------------------------



 



$8,000 in cash plus $4,000 worth of airline miles; year three — $8,000 in cash
plus $4,000 worth of airline miles. As another example, if Rewards Network
received back $205,715 in excess of the amount it advanced to a Merchant
Class Member during the Class Period, the Merchant Class Member would receive
$72,000 (35% of $205,715) in three installments consisting of $20,000 in cash
and $4,000 worth of airline miles.
          (c) Any Merchant Class Member that is entitled to receive an award of
airline miles under this Settlement may designate any person to receive the
mileage award by providing the name, address, social security number, phone
number, and any email address of the designee, and by providing a copy of the
designee’s airline frequent flyer account card or account statement that shows
the designee’s valid frequent flyer account number. Any Merchant Class Member
that is entitled to receive 50,000 or more miles in each installment may
designate its mileage award to be divided equally among two or more different
frequent flyer accounts held by the Merchant Class Member or its designee,
including with different airlines, by providing the frequent flyer account
information requested on the Claim Form.
          (d) In the event the award of airline miles for any installment
payment made under this Settlement would be less then 500 miles, then Rewards
Network agrees to award the recipient 500 miles for each installment.
          (e) The miles awarded under this Settlement will be subject to the
standard terms and conditions that the participating airline applies to its
program membership at any given time, including terms and conditions for
crediting and using the miles awarded. The participating airlines are solely
responsible for and may change the terms and conditions; provided, however, that
the miles awarded under this Agreement will not be subject to terms and

13



--------------------------------------------------------------------------------



 



conditions that are materially different from those imposed by the participating
airline to its program membership in the ordinary course of its business.
          (f) Rewards Network will make commercially reasonable efforts to
ensure that awarded miles are actually credited to the Merchant
Class Member/designee’s frequent flyer account after information about the award
is transmitted by Rewards Network or the Administrator to the airline.
          (g) If the miles awarded under this Settlement are not honored by any
designated airline because the frequent flyer account is invalid or inactive,
the Merchant Class Member or designee will forfeit its rights to such miles,
unless within 30 days after receiving written notice that the award will not be
honored, the Merchant Class Member or designee provides written notice to the
Settlement Administrator either designating another frequent flyer account to
receive the awarded miles or otherwise advising the Administrator that the
account provided on the Claim Form has been reactivated. Rewards Network has no
liability or obligation if the miles awarded under any installment are not
subsequently honored by any designated airline because the airline ceases doing
business, files for bankruptcy, or terminates the program to which the awarded
miles were credited.
     3. The Settlement will not affect Rewards Network’s right, if any, to
collect any outstanding cash advances still owed by any Class Member, except as
provided in Paragraph B.19(b) above.
     4. Rewards Network will not be obligated to establish a settlement fund,
but will pay claims under this Agreement as they come due. No interest shall
accrue or be paid on Class benefits.

14



--------------------------------------------------------------------------------



 



     5. Subject to Court approval, Rewards Network will make a separate $50,000
payment to each Class Representative to reflect the additional effort, expense,
and risk the Class Representatives incurred in bringing this action and their
exposure to counterclaims and attorneys’ fees. Payment to Class Representatives
will be made no later than 28 days following Complete Settlement Approval.
     6. Within 90 days after Complete Settlement Approval, Rewards Network will
release any and all UCC or property liens filed with the California Secretary of
State or any other governmental entity with regard to Class Members that have
either directly or indirectly remitted to Rewards Network the full amount of any
advances they received under Old Form Cash Advance Contracts. Any liens
unrelated to Old Form Cash Advance Contracts will not be released.
     7. Any Class Member or designee that receives benefits under the Settlement
is solely responsible for any tax consequences resulting therefrom.
E. RELEASE BY CLASS MEMBERS
     1. In accordance with the provisions of the Final Order, for good and
sufficient consideration, the receipt of which is hereby acknowledged, upon
Complete Settlement Approval, Representative Plaintiffs and each Settlement
Class Member shall be deemed to have, and by operation of the Final Order shall
have, fully, finally and forever released, relinquished, and discharged all
Released Claims against the Released Parties.
     2. In accordance with the provisions of the Final Order, for good and
sufficient consideration, the receipt of which is hereby acknowledged, upon
Complete Settlement Approval, each of the Settling Parties, all Class Members,
and all signatories to this Agreement shall be deemed to have, and by operation
of the Final Order shall have, fully, finally and forever released, relinquished
and discharged Representative Plaintiffs, Class Counsel, and Rewards

15



--------------------------------------------------------------------------------



 



Network and its counsel in this Action from any claims (including unknown
claims) for abuse of process, defamation, negligence, or malicious prosecution,
or any other claim arising out of, relating to, or in connection with the
institution, prosecution, defense, assertion, or resolution of the Action,
including any right under any statute or federal law to seek counsel fees and
costs, except as set forth herein.
F. EXCLUSIONS FROM AND OBJECTIONS TO SETTLEMENT
     1. The “Opt-Out Date” will be a date set by the Court and identified in the
Notice. The Opt-Out Date shall be approximately 45 days after the mailing of the
Notice and no later than 28 days before the Final Approval Hearing.
     2. Each Class Member that wishes to be excluded from the Settlement must
mail or otherwise deliver to the Administrator on or before the Opt-Out Date an
appropriate written request for exclusion — including his, her, or its name,
address, telephone number, and Social Security or tax identification number —
that is personally signed by the Class Member or on behalf of the Class Member.
No Class Member, or any person acting on behalf of or in concert or in
participation with that Class Member, may request exclusion of any other
Class Member from the Class. Any original requests for exclusion shall be filed
with the Court by the Administrator not later than 14 days after the Opt-Out
Date. The filing shall redact the address, telephone number, and social security
or tax identification number (except for the last three digits), of the person
or entity requesting exclusion. Copies of requests for exclusion will be
provided by the Administrator to Class Counsel and counsel for Rewards Network
not later than five days after the Opt-Out Date. If this Settlement Agreement is
granted final approval by the Court, then any and all persons within the Class
that have not submitted a timely, valid, and proper written request for
exclusion from the Settlement will be bound by the releases and other terms and
conditions set forth herein and all proceedings, orders, and judgments in the
Action,

16



--------------------------------------------------------------------------------



 



even if those persons have previously initiated or subsequently initiate
individual litigation or other proceedings, including cross-complaints, against
Rewards Network relating to the claims released pursuant to this Settlement. In
the event a Merchant Class Member or its guarantor asks to be excluded from the
Settlement, then both the Merchant Class Member and its guarantor shall be
excluded from the Settlement and the Settlement Class.
     3. Any Class Member that has not filed a timely, valid, and proper written
request for exclusion and that wishes to object to the fairness, reasonableness
or adequacy of this Agreement, or any of its terms, must serve upon
Class Counsel and counsel for Rewards Network (by mail, hand or by facsimile
transmission) and file with the Court no later than 28 days before the Final
Approval Hearing or as the Court may otherwise direct, a written statement,
signed by the objector or the objector’s duly authorized agent, including the
objector’s name, address and social security or tax identification number,
setting forth any objections, as well as the specific reason(s), if any, for
each objection, including any legal support the Class Member wishes to bring to
the Court’s attention and a description of any evidence the Class Member wishes
to introduce in support of the objection. Class Members may so object either on
their own or through an attorney hired at their own expense who files an
appearance on their behalf. Class Counsel and counsel for Rewards Network, if
they choose, shall file with the Court and serve on opposing counsel any papers
in response to any objections received, no later than 14 days before the Final
Approval Hearing.
     4. Rewards Network has the right to terminate this Agreement if the total
Eligible Base Amount attributable to and paid by or on behalf of Class Members
that opt out of the Class exceeds $2.5 million. If Rewards Network exercises its
right to terminate this Agreement

17



--------------------------------------------------------------------------------



 



pursuant to this provision, the Parties will be returned to their respective
positions status quo ante, as provided in Part K.
G. THE FINAL JUDGMENT AND ORDERS OF DISMISSAL
     1. The Final Approval Hearing will be held at a date and time to be set by
the Court after mailing of the Notice and the passing of the Opt-Out Date. The
Final Approval Hearing shall be approximately 70 days after the mailing of
Notice. At the Final Approval Hearing, the Court will consider and determine
whether the Settlement should be finally approved as fair, reasonable, and
adequate; whether any objections to the Settlement should be overruled; and
whether a Final Order approving the Settlement and dismissing the Action should
be entered.
     2. If, after the Final Approval Hearing, the proposed Settlement is
approved by the Court, Class Counsel shall promptly file and request the Court
to enter a Final Order, substantially in the form of Exhibit B:
          (a) Approving the Agreement and judging its terms to be fair,
reasonable, adequate and in the best interests of the Class; directing
consummation of its terms; and reserving continuing jurisdiction to implement,
enforce, administer, effectuate, interpret and monitor compliance with the
provisions of the Agreement and the Final Order;
          (b) Dismissing the Action (including Rewards Network’s counterclaims
against the Representative Plaintiffs) with prejudice and without costs (except
as otherwise provided herein), and releasing all Released Claims against the
Released Parties;
          (c) Permanently barring and enjoining Representative Plaintiffs and
Class Members from asserting, commencing, prosecuting or continuing any Released
Claims against the Released Parties;
          (d) Permanently barring and enjoining Rewards Network from asserting,
commencing, prosecuting or continuing any action against any Class Member based
on Old

18



--------------------------------------------------------------------------------



 



Form Cash Advance Contracts to recover sums over and above the cash advanced by
Rewards Network pursuant to the Class Member’s Old Form Cash Advance Contracts.
In making this calculation, all advances by Rewards Network to or on behalf of
the Class Member and all amounts received by Rewards Network (including from any
collection action) under all applicable Old Form Cash Advance Contracts shall be
netted against each other. Nothing contained herein shall limit Rewards
Network’s rights with respect to claims relating to contracts that are not Old
Form Cash Advance Contracts; and
          (e) Vacating the Court’s Summary Judgment Order.
     3. The Settlement Agreement shall not be deemed approved unless the Court
enters a Final Order that includes those provisions set forth in Part G,
Paragraphs 2(a)-(e) above.
H. NOTICE AND PRELIMINARY APPROVAL OF SETTLEMENT
     1. Within 7 days of the execution of this Agreement, the Parties will
jointly submit preliminary approval papers for the settlement, including a
Motion and Supporting Memorandum for Preliminary Approval and the proposed
Preliminary Approval Order, together with a proposed form of Notice, the
proposed Claim Form, the proposed form of the Final Order, and the executed
Agreement.
     2. The proposed Preliminary Approval Order will, among other things, set a
date for a Final Approval Hearing, approve the form of the Notice and Claim
Form, find that the method of notice selected constitutes the best notice to all
persons within the definition of the Class that is practicable under the
circumstances, and find that the form and method of notice comply fully with
applicable law and the United States Constitution.
     3. No later than 28 days after Preliminary Approval, the Administrator will
mail Notice, substantially in the form attached as Exhibit C, along with a Claim
Form (Exhibit D), to the last-known address of all Class Members, and any mail
returned with a forwarding address

19



--------------------------------------------------------------------------------



 



will be promptly re-mailed to such address. In addition, approximately 28 days
after the mailing of the Notice and Claim Form, a Summary Notice substantially
in the form attached as Exhibit E will be published in the California edition of
“Nation’s Restaurant News.”
     4. Rewards Network shall bear the expense of all Notice Costs and
Administration Costs whether or not the Settlement is approved.
     5. The Settling Parties agree to designate Rust Consulting, Inc. to serve
as Administrator. The Administrator will use its reasonable efforts to transfer
the information available at www.rnclassaction.com to a website administered by
the Administrator.
     6. The Administrator will file with the Court and serve upon Class Counsel
and Rewards Network’s counsel no later than 21 days prior to the Final Approval
Hearing an affidavit or declaration stating that notice has been completed in
accordance with the terms of the Preliminary Approval Order.
I. PAYMENT OF ATTORNEYS’ FEES AND REIMBURSEMENT OF EXPENSES TO CLASS COUNSEL
     1. Class Counsel will submit a fee petition for attorneys’ fees, costs and
expenses in an amount not to exceed $11 million, based on a reasonable and
customary percentage of the total value of the Settlement to the Class, which is
estimated at approximately $60 million, and the work and expenses involved in
litigating this Action and in bringing the Action to resolution. Rewards Network
will pay the awarded fees and costs as provided under this Agreement.
Class Counsel’s fees and costs shall not be taken from any recovery that is
otherwise due to Class Members hereunder. Rewards Network agrees that it will
not oppose a petition for attorneys’ fees and expenses up to $11 million, and
agrees that this amount is within a reasonable and customary range given the
total value of the Settlement and the work and expenses involved.

20



--------------------------------------------------------------------------------



 



The $11 million limitation is inclusive of all services and expenses incurred by
Class Counsel in this Action, whether incurred before or after Final Approval of
the Settlement.
     2. The payment of attorneys’ fees will not be contingent on the value of
the claims actually processed and paid by Rewards Network.
     3. Entry of a Final Order is not conditioned upon an award of the
attorneys’ fees and costs sought by Class Counsel.
     4. All attorneys’ fees, costs and expenses approved by the Court subject to
Part I, Paragraph 1, shall be paid to Class Counsel by Rewards Network in three
installments, as follows:
          (a) 68.18% of the amount awarded shall be paid no later than 28 days
after Complete Settlement Approval;
          (b) 13.64% shall be paid no later than July, 31 2008; and

          (c) 18.18% shall be paid no later than January 31, 2009.
     5. Rewards Network shall not be liable for any additional attorneys’ fees
or expenses of Representative Plaintiffs or any persons within the Class, or
other plaintiffs’ counsel in connection with this Action. Rewards Network will
be entitled to oppose any such fee application. In no event shall Rewards
Network pay more than $11 million in fees, costs, and expenses.
     6. Class Counsel shall not seek any additional fees or costs other than as
provided in this Agreement from Rewards Network in connection with the
Settlement of the Action.
J. CLAIMS PROCESS
     1. No later than 28 days after Preliminary Approval, the Administrator will
mail the Notice and Claim Form, substantially in the form attached as Exhibits C
and D, to the last-known

21



--------------------------------------------------------------------------------



 



address of all Class Members, and any mail returned with a forwarding address
will be promptly re-mailed to such address.
     2. Pursuant to this Agreement, benefits are available to certain Merchant
Class Members only upon the Administrator’s timely receipt of a Valid Claim
Form. A “Valid Claim Form” is a Claim Form that: (a) is submitted based on
advances made and amounts received by Rewards Network under Old Form Cash
Advance Contracts pertaining to a Merchant Class Member’s Merchant Account;
(b) is signed by a Merchant Class Member or by a person who submits written
proof that he or she is authorized to sign on behalf of the Merchant
Class Member; (c) provides all information required by the Claim Form, including
copies of contracts or other documents sufficient to show by reasonable proof
(i) the identity and current address of the Merchant Class Member, if any,
(ii) the total amount the Merchant Class Member received from Rewards Network
under any Old Form Cash Advance Contracts, and (iii) the total amount Rewards
Network received in return; (d) is received by the Administrator no later than
45 days after the Court enters a Final Order; (e) is affirmed as true; and
(f) is determined by the Administrator in good faith to be complete and in
accordance with the requirements of this Agreement. If a Merchant Class Member
provides sufficient documentation to support the amounts identified on a Valid
Claim Form, those supported amounts will be used to calculate the compensation
due under this Settlement.
     3. There shall be only a single recovery and a single Valid Claim Form for
each Merchant Account, with the compensation for any approved claims to be
provided in three separate installments as described in Part D to the Merchant
Class Member or to anyone authorized in writing by the Merchant Class Member to
receive the cash payments or miles awarded under this Settlement.

22



--------------------------------------------------------------------------------



 



     4. Promptly after receiving a Claim Form, the Administrator will evaluate
the claim in good faith and, for any deficient claim, will mail to the
Class Member, with copies to Class Counsel and counsel for Rewards Network, a
notice informing the Class Member of the deficiency and giving the Class Member
20 days following the notice to cure any deficiency. If any such claims are not
timely cured, they will become Denied Claims.
     5. Within 7 days after the claim submission deadline, the Administrator
will provide Class Counsel and counsel for Rewards Network with a list
identifying: (a) the claimants; (b) the number of Claim Forms submitted; (c) the
number of Claim Forms that were approved (“Approved Claims”); (d) the total net
dollar amount of all submitted Claim Forms (total claimed amount advanced less
total claimed amount Rewards Network received); (e) the total dollar amount
approved to pay the Approved Claims, including the dollar value of any airline
mileage awards; (f) the number of Denied Claims; and (g) the total dollar amount
associated with the Denied Claims.
     6. Within 14 days after receiving the list from the Administrator described
in Part J, Paragraph 5 above, Rewards Network, Class Counsel, or separate
counsel chosen by any Class Member, may serve on the other party any objection
to the proposed treatment of any claim. Class Counsel (or separate counsel
chosen by the Class Member) and counsel for Rewards Network will meet and confer
regarding any Denied Claims or any other claim for which an objection to the
claim has been served by one of the parties. Class Counsel shall have full
settlement authority on behalf of Class Members other than those who retain
separate counsel or otherwise object to Class Counsel’s representation to
resolve Denied Claims and claims to which Rewards Network objects. If counsel
for the Parties cannot agree as to the treatment of a claim to which an
objection has been asserted by either party or of a Denied Claim, the matter
will be

23



--------------------------------------------------------------------------------



 



submitted to non-binding mediation, with costs of any such mediation to be
shared equally by Class Counsel and Rewards Network. Claims that are to be
submitted to mediation will be submitted together in bulk no later than 28 days
after attempts at informal resolution of all disputed Claims have been
completed. In the event the dispute over any claim is not resolved in mediation,
the Parties will promptly submit the disputed claim to the Administrator to
decide in good faith the treatment of the disputed claim. Any communications
with the Administrator concerning such disputed claims will be shared with
counsel for the Class Member and Rewards Network.
     7. If the Settlement is not approved and no Final Order is entered, Rewards
Network shall bear the cost of notifying the members of the Settlement Class.
     8. This Part J sets forth the exclusive procedure for determining the
validity of claims, and no Party may challenge the Administrator’s treatment of
a claim except through this procedure.
K. TERMINATION OF THE AGREEMENT
     1. If the Settlement, as a whole, is not approved by the Court or does not
receive final approval after review by any court of competent jurisdiction for
any reason, or is terminated in accordance with its terms for any other reason,
this Agreement will be null and void and the Parties will be returned to their
status immediately prior to execution of the Initial Settlement Agreement on
December 21, 2006, as if the Initial Settlement Agreement and this Agreement had
never been made, and (a) the Parties will be relieved from any orders or
stipulations made in connection with this Agreement; (b) neither the Initial
Settlement Agreement, this Agreement, nor any documents filed, submitted, or
published pursuant to this Agreement may be used in any litigation, and nothing
contained in any such documents shall impact any legal proceeding (including,
inter alia, the Court’s October 11, 2005 class certification order and its
Summary

24



--------------------------------------------------------------------------------



 



Judgment Order and the subsequent interlocutory appeal pending in the Ninth
Circuit); and (c) the Action will proceed with the interlocutory appeal and any
other appropriate proceedings.
     2. Accordingly, upon any such termination for any reason: (a) the Parties
will be deemed to have preserved all their substantive or procedural rights or
defenses with respect to the Action as of the date of execution of the Initial
Settlement Agreement; (b) the Class shall not include as members those who were
not included in the class certified by the Court as of October 11, 2005; and
(c) the releases and covenants not to enforce provided herein shall be deemed
null and void; and (d) the terms of this Part K shall survive any termination of
the Settlement and shall remain binding on the Parties and effective in all
respects regardless of the reasons for such termination.
     3. The Parties will have the right to withdraw from this Settlement upon
written notice to the other Parties if the Court determines not to approve this
Agreement (including the form or terms of any document or proposed Order
referenced or described herein or attached as an Appendix or Exhibit hereto) in
any material respect. Any such withdrawal shall cause this Settlement to
terminate, and the Parties will be returned to their respective status
immediately prior to execution of the Initial Settlement Agreement, as set forth
in the preceding paragraph.
L. NO ADMISSION OF LIABILITY
     1. Neither this Agreement nor any drafts hereof nor any documents relating
to the settlement set forth herein constitutes an admission of liability or of
any fact by the Representative Plaintiffs, Class Members, or Rewards Network.
The Settling Parties agree that the foregoing documents:
          (a) Will not be offered or received against any of the Settling
Parties or Class Members as evidence of, or be construed as or deemed to be
evidence of, any admission or concession by any of the Settling Parties or
Class Members of (i) the truth or relevance of any

25



--------------------------------------------------------------------------------



 



fact alleged by Representative Plaintiffs or Rewards Network, (ii) the existence
of or proper scope and definition of any class alleged by Representative
Plaintiffs, (iii) the propriety of class certification on the merits if the
Action were to be litigated rather than settled, or (iv) the validity of any
claim or the deficiency of any defense that has been or could have been asserted
in the Action or in any other litigation;
          (b) Will not be offered as or received against any of the Settling
Parties or Class Members as evidence of, or construed as or deemed to be
evidence of, any admission or concession of any liability, negligence, fault or
wrongdoing, or in any way referred to for any other reason as against any of the
Settling Parties or Class Members, in any other civil, criminal or
administrative action or proceeding, other than such proceedings as may be
necessary to effectuate the provisions of this Agreement; provided, however,
that if this Agreement is approved by the Court, the Settling Parties and
Class Members may refer to it to effectuate the liability protection granted
them hereunder, and the Settling Parties and Class Members may refer to it to
enforce the terms of the Settlement; and
          (c) Will not be offered or received as an admission or concession that
the consideration to be given to Class Members hereunder represents the amount
which could be or would have been recovered by any such persons after trial.
M. CONTINUING JURISDICTION
     1. The United States District Court for the Central District of California,
Western Division, will have continuing jurisdiction over the Action for the
purpose of implementing the Settlement until the Action and all related matters
are fully resolved, and for enforcement of the Final Order. The Court will
resolve any dispute regarding the Parties’ obligations under the Final Order.
Notwithstanding the foregoing, the procedure set forth in Paragraph J above
shall

26



--------------------------------------------------------------------------------



 



be the exclusive procedure for determining the validity of claims, and no
Class Member may challenge any claim denial except through the procedure set
forth in Part J.
N. STATEMENTS TO THE PRESS
     1. The Settling Parties will agree upon the form of any public statement to
the press or governmental agencies concerning the Settlement and the proceedings
leading to its ultimate approval or disapproval by the Court (whether issued by
mail, website posting or other means of communication). Other than securities
filings and related releases, the Settling Parties shall not without first
obtaining the consent of the other side (a) initiate any public announcement,
including a press release, or other communications with the press regarding the
Settlement; (b) make any public comments that would undermine the joint press
release or the Settlement; or (c) make any disparaging public statements about
any other Party or counsel for a Party. The consent required under this
Paragraph shall not be unreasonably withheld. Nothing in this Paragraph shall
prohibit Class Counsel from providing legal advice to individual Class Members.
     2. Representative Plaintiffs agree not to make any public statement to the
press or governmental agencies concerning the Settlement and the proceedings
leading to its ultimate approval or disapproval by the Court (whether issued by
mail, website posting or other means of communication) unless required by law or
court order.
O. MISCELLANEOUS PROVISIONS
     1. Entire Agreement. This Agreement and its exhibits constitute the entire
agreement and understanding between and among the Parties with respect to
settlement, and supersedes any and all prior negotiations and agreements or
understandings (oral or written) with respect to the subject matter hereof,
including the Initial Settlement Agreement dated December 21, 2006.

27



--------------------------------------------------------------------------------



 



     2. Neutral Interpretation. This Agreement shall not be construed more
strictly against one Party than another merely because it may have been prepared
by counsel for one of the Parties, it being recognized that, because of the
arms-length negotiations resulting in the Agreement, all parties have
contributed substantially and materially to the preparation of the Agreement.
     3. Choice of Law. This Agreement will be governed by federal law and the
internal laws of California, without regard to its choice of law principles.
     4. Choice of Forum. The forum selected by the Parties for implementation
and enforcement of the Settlement shall be California, in the United States
District Court for the Central District of California, Western Division.
     5. Modifications or Amendments. This Agreement may not be modified or
amended except by a writing signed by all Settling Parties and their respective
counsel and the subsequent approval of the Court.
     6. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
     7. Additional Acts to Effectuate the Agreement. The Settling Parties shall
execute all documents and perform all acts necessary and proper to effectuate
the terms of this Agreement and to obtain the benefits of the Agreement.
     8. Authority. Class Counsel represent that the Representative Plaintiffs
have approved this Settlement and that Class Counsel is authorized to sign this
Agreement on behalf of the Representative Plaintiffs and the class certified by
the Court on October 11, 2005.

28



--------------------------------------------------------------------------------



 



     9. Confidentiality. The Parties acknowledge that they have received
confidential information in connection with this litigation and settlement
process. The Parties agree to honor this Court’s Protective Order and agree that
they will not use such confidential information for any purpose other than in
any action to enforce the terms of this Settlement.
     10. Nonbinding Mediation. In the event that the Settling Parties are unable
to resolve any of their differences concerning the terms of the Settlement
Agreement, the Settling Parties agree to participate in nonbinding mediation
concerning such differences.
     11. Recitals. The Parties agree that the Recitals are hereby incorporated
into and are an integral part of the Agreement.
     IN WITNESS WHEREOF, the undersigned Parties hereto have caused this
Agreement to be duly executed on the date first written above:



              QUINN EMANUEL URQUHART OLIVER & HEDGES, LLP
 
       
 
  By:   /s/ Daniel L. Brockett
 
       
 
      Daniel L. Brockett, Esq.
 
      Class Co-Counsel

              JENNER & BLOCK LLP
 
       
 
  By:   /s/ David J. Bradford
 
       
 
      David J. Bradford
 
      One of the Attorneys for

REWARDS NETWORK INC., REWARDS NETWORK ESTABLISHMENT SERVICES INC., REWARDS
NETWORK SERVICES INC., AND RTR FUNDING LLC



          ANAT LEVY & ASSOCIATES, P.C.    
 
       
By:
  /s/ Anat Levy    
 
       
 
  Anat Levy, Esq.    
 
  Class Co-Counsel    

29